Agnes, Peter W., J.
PROCEDURAL BACKGROUND
Peter A. Campobasso, Defendant and Co-Executor to the Estate of Stephen Campobasso, seeks this court to allow him to disburse funds from the Estate for purposes of paying legal fees to the law firm Bowditch & Dewey. These fees are for services rendered in defending the Estate against wrongful death claims brought by the Plaintiff. The Plaintiff argues in her opposition that this court does not have jurisdiction to entertain such a motion.
BRIEF DISCUSSION
G.L.c. 215, §6, provides, “Probate courts shall also have jurisdiction concurrent with the supreme judicial and superior courts, of all cases and matters in which equitable relief is sought relative to: (i) the administration of the estates of deceased persons.” (Emphasis added.) Plaintiff contends that G.L.c. 215, §39A grants exclusive jurisdiction to the Probate Court for purposes of disbursing funds from an estate to provide for legal fees. However, §39A only gives the Probate Court power to hear a motion for disbursement of fees and the authority to disburse said fees. §39A does not limit the Superior Court’s jurisdiction in hearing or ruling on such a motion, it only governs that specific procedure in the Probate Court.2
ORDER
For the foregoing reasons, this Court has concurrent jurisdiction with the Probate Court and the au*548thority to entertain a motion to disburse fees from the Estate.
It is further ordered that the parties schedule a hearing for consideration on the substantive issue of whether disbursement of fees from the Estate should be allowed.

G.L.c. 215, §39A, read in pertinent part, “Counsel fees in Probate Courts. At any time during the administration of an estate, and irrespective of the pendency of a particular proceeding, the probate court shall have power to hear an application for, and fix and determine, the compensation and expenses of an attorney for services rendered to the estate or to its representative or to a devisee, legatee, distributee or any other person interested therein.”